Citation Nr: 9921619	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-43 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for psychiatric disability.







ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1969. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appeal was last before the Board in December 1997, 
at which time the veteran's claim for service connection for 
psychiatric disability was reopened and remanded for further 
development.  Following completion of the requested development, 
a Supplemental Statement of the Case, wherein the RO continued to 
deny the benefit sought on appeal, was mailed to the veteran in 
May 1999.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection for psychiatric disability is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for psychiatric disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the veteran's 
claim for service connection for psychiatric disability is 
whether he has presented evidence of a well grounded claim, that 
is, one which is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not submit 
evidence of a well grounded claim, VA is under no duty to assist 
him in developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief by a reasonable 
individual that his claim for service connection for psychiatric 
disability is well grounded.

The veteran contends, in essence, that he has present psychiatric 
disablement which is of service origin.  Specifically, he avers 
that an "S-1" profile designation reflected on the report of 
his service separation examination is indicative of the existence 
of pertinent psychiatric impairment at that time.  In this 
regard, when the veteran was examined for service pre-induction 
purposes in April 1968, he responded in the affirmative to an 
inquiry whether he then (or had in the past) experienced 
nervousness and depression.  The examination report reflects the 
recordation of an "S-2" profile restriction in consideration of 
"psychiatric immaturity."  Thereafter, in April 1969, the veteran 
was seen at a base mental health clinic in the aftermath of an 
apparent suicide gesture.  In the course of a formal psychiatric 
examination performed later the same month, the veteran alluded 
to having seen a psychiatrist for an approximately 18-month 
period prior to service for problems including depression and 
anxiety.  The examination report reflects that "[c]linically" 
there was no evidence of "depression or anxiety"; the diagnosis 
was mixed character disorder with features of immaturity and 
passive-aggressiveness.  In consideration of the foregoing, the 
veteran was separated from service in October 1969.  When 
examined for service separation purposes at that time, the 
veteran again indicated a history of experiencing nervousness and 
depression; an "S-1" profile restriction was recorded on the 
report of the separation examination.  

Subsequent to service, the veteran is shown to have been 
hospitalized in response to problems including drug addiction, at 
a non-VA facility from December 1969 to January 1970; an item of 
related correspondence from the same facility, dated in October 
1972, reflects that the hospitalization diagnosis was 
passive-aggressive personality.  Received in October 1972 is a 
July 1969 statement from Richard T. Saran, M.D., who indicated, 
after alluding to difficulties the veteran had experienced in the 
service to that time (July 1969), that he was then suffering from 
a passive-aggressive personality.  Thereafter, when examined by 
VA in July 1973, the veteran alluded to problems experienced in 
service as well as his problematic post service employment 
history; the diagnosis was depressive neurosis.  Lay statements, 
each dated August 1980, from the veteran's mother and father are 
to the effect that the veteran should not have been accepted into 
service due to his history of psychiatric problems.

The veteran was thereafter hospitalized at a VA facility in 
September-November 1981.  His admission was apparently occasioned 
by a then recent suicide attempt.  Following psychological 
testing, the veteran was thought to most likely have a 
personality disorder; the lone psychiatric diagnosis at his 
discharge in November 1981 was passive-aggressive personality 
disorder.  

More recently, the veteran is shown to have been hospitalized at 
a VA facility in May-June 1989.  The hospitalization report 
reflects that the veteran sought admission in response to his 
drinking (i.e., "he was tired of punishing himself through his 
drinking").  The lone discharge diagnosis was "[a]lcohol 
dependence". 

In considering the veteran's claim for service connection for 
psychiatric disability, the Board has carefully reviewed the 
pertinent clinical record, inclusive of that of service as well 
as post-service origin.  However, in view of the salient 
observations advanced hereinbelow, the Board is readily persuaded 
that such claim must fail.  In reaching such conclusion, the 
Board would emphasize that the alcohol dependence with which the 
veteran was assessed (as reflected on the latest pertinent 
evidence of record) in conjunction with his hospitalization at a 
VA facility in 1989 is not a condition amenable to service 
connection, inasmuch as it is deemed by pertinent regulatory 
criteria to be a product of willful misconduct.  See 38 C.F.R. 
§ 3.301 (1998).  In addition, based on the next most recent 
evidence of record, the veteran's lone remaining psychiatric 
condition is passive-aggressive personality disorder.  However, 
even assuming (without conceding) that the veteran still suffers 
with the same, the Board would respectfully point out that a 
personality disorder is not condition for which service 
connection might be awarded within the meaning of applicable 
legislation providing for VA compensation benefits.  See 
38 C.F.R. § 3.303(c) (1998); see also, Beno v. Principi, 3 Vet. 
App. 439 (1992).  It is noted that a diagnosis of depressive 
neurosis was given on VA examination in 1973.  However, this was 
several years after service, and this disorder has not been 
currently identified.  Given the foregoing, then, the Board is 
constrained to conclude that a plausible claim for service 
connection for psychiatric disability has not been presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In reaching the foregoing conclusion, the Board has not 
overlooked the assertion advanced by the veteran that an 'S-1' 
profile designation reflected on the report of his service 
separation examination is indicative of the existence of 
pertinent psychiatric impairment at that time.  With respect to 
such profile, the 'S' in the same is indicative of 'psychiatric' 
impairment, while the '1' is a numerical designation which 
conveys that the individual having the same is deemed 'to possess 
a high level of medical fitness and, consequently is medically 
fit for any military assignment'.  Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  However, even ignoring the consideration 
that the 'psychiatric' condition on which the 'S-1' profile was 
then predicated was a personality disorder (for which, as noted 
above, service connection cannot be granted), the fact of the 
profile designation itself provides no basis, in any event, to 
alter the disposition set forth above, inasmuch as the veteran, 
as demonstrated above, is not shown to have a psychiatric 
condition amenable to service connection presently.  

In addition, although the Board has considered and disposed of 
the veteran's foregoing claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in assuming 
that such claim was well grounded, the RO accorded the veteran 
greater consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
To remand this case to the RO for consideration of the issue of 
whether this claim is well grounded would be pointless and, in 
light of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for psychiatric disability, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such disability.  See Robinette v. Brown, 8 Vet.App. 
69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, the 
appeal for service connection for psychiatric disability is 
denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

